Exhibit 10. (iv) (H)
FORM OF AMENDMENT TO CHANGE IN CONTROL SEVERANCE AND RETENTION AGREEMENT
     THIS AMENDMENT (the “Amendment”) is made by Sterling Bancorp (the
“Company”) and                                          (“Executive”) to be
effective as of December 29, 2008.
     WHEREAS, the Company and Executive are parties to a Change in Control
Severance and Retention Agreement dated                                   (the
“Agreement”);
     WHEREAS, the Company and Executive desires to amend certain provisions of
the Agreement in order to be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”); and
     NOW, THEREFORE, the Agreement is hereby amended as follows:

1.   Section 4(a)(2) of the Agreement is hereby replaced by the following:      
“Subject to Section 4(c) below, within 60 days following the Date of
Termination, a lump sum cash severance amount equal to one (1) times Executive’s
highest annual rate of base salary during the 12-month period immediately prior
to Executive’s Date of Termination.”   2.   Section 4(c) of the Agreement is
hereby amended by adding the following at the end thereof:       “; provided,
that, such release must become effective (that is be signed and not be revoked
within any applicable revocation period) within 55 days following the Date of
Termination.”   3.   The following paragraph shall be added as the new
Section 19 of the Agreement as follows:       “19. Section 409A. It is the
parties’ intent that the Agreement comply with or be exempt from the
requirements of Section 409A and that the Agreement be administered and
interpreted accordingly. Each payment made under this Agreement shall be deemed
to be separate payments. Amounts payable under this Agreement shall be deemed
not to be a “deferral of compensation” subject to Section 409A to the extent
provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6. Notwithstanding the previous sentence,
if and to the extent that any payment or benefit under this Agreement is
determined by the Company to constitute “non-qualified deferred compensation”
subject to Section 409A and is payable to Executive by reason of Executive’s
termination of employment, then (a) such payment or benefit shall be made or
provided to Executive only upon a “separation from service” as defined for
purposes of Section 409A under applicable regulations and (b) if Executive is a
“specified employee” (within the meaning of Section 409A and as determined by
the Company), such payment or benefit shall be made or provided on the date that
is six months and one day after the date of Executive’s separation from service
(or earlier death). Any amount not paid in respect of the six month period
specified in the preceding sentence will be paid to Executive (plus interest at
the applicable federal rate as defined in Section 1274(d) of the Code) in a lump
sum on the date that is six months and one day after the Executive’s separation
from service (or earlier

 



--------------------------------------------------------------------------------



 



    death). Except as otherwise expressly provided herein, to the extent any
expense reimbursement or other in-kind benefit is determined to be subject to
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.”   4.   The definition of Good Reason in Paragraph 6 of
Appendix A to the Agreement is hereby replaced by the following:

“Good Reason” will mean, without Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:
(a) (1) Any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive’s positions(s), duties, responsibilities or status with
the Company immediately prior to such Change in Control (including any material
and adverse diminution of such duties or responsibilities) or (2) a material and
adverse change in Executive’s titles or offices (including, if applicable,
membership on the Board) with the Company or its affiliates as in effect
immediately prior to such Change in Control;
(b) A material reduction by the Company in the aggregate of Executive’s rate of
base salary and bonus opportunity (including any material and adverse change in
the formula for such Bonus opportunity) as in effect immediately prior to a
Change in Control or as the same may be increased from time to time thereafter;
or
(c) Any requirement of the Company or any Subsidiary that Executive be based
anywhere other than within a thirty-five (35) mile radius of the Company’s
principal executive offices immediately prior to a Change in Control (or the
principal executive office of a subsidiary or division of the Company, if
Executive is based at such office immediately prior to such Change in Control),
and such new location is also more than thirty-five (35) travel miles from
Executive’s primary residence immediately prior to such Change in Control, other
than an immaterial change in the geographic location;
provided that, a termination by Executive with Good Reason shall be effective
only if, (1) within 90 days following Executive becoming aware of the
circumstances giving rise to Good Reason, Executive delivers a Notice of
Termination for Good Reason to the Company, (2) the Company within 30 days
following its receipt of such notification has failed to cure the circumstances
giving rise to Good Reason, and (3) Executive terminates Executive’s employment
with the Company within 90 days after the lapse of such 30 day cure period.
Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacities due to mental or physical illness.”

 



--------------------------------------------------------------------------------



 



5.   This Amendment constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and shall not be altered or amended
except in a writing signed by the parties whose rights or obligations are
affected by such amendment or alteration. Except as expressly stated herein, the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of as
of the first date written above.

          STERLING BANCORP    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        EXECUTIVE    
 
               

 